COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Ted B. Lyon III v. Building Galveston, Inc.

Appellate case number:    01-19-00571-CV

Trial court case number: 10-CV-2353

Trial court:              405th District Court of Galveston County

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is denied.


Judge’s signature:              /s/ Veronica Rivas-Molloy___________________________
                                 Acting for the Court


Panel consists of Justices Hightower, Rivas-Molloy, and Farris.



Date: ___June 22, 2021____